Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical member formed integrally” of claims 8-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uesu U.S. 2018/0135695 in view of Mori U.S. 4,907,626 and Barth U.S. 2015/0059184.
Re clm 1¸ Uesu discloses a sliding bearing comprising a pair of half split members (41U and 41L, Fig. 4) formed by bisecting a cylinder (41) in a direction parallel to an axial direction, wherein the half split members have end faces (axial facing sides) in a cylinder axial direction of the half split members.
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.

	Re clm 5 and 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).
	Re clm 6-7 and 10-11, the bearing of Uesu further discloses the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 4-13).
	Re clm 8, Uesu discloses a sliding bearing comprising a cylindrical member (41) formed integrally (shown in Fig. 3) wherein the cylindrical member has end faces (axial facing sides) in a cylinder axial direction of the cylindrical members.
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori U.S. 4,907,626 in view of Barth U.S. 2015/0059184.
Re clm 1, Mori discloses a sliding bearing comprising a cylindrical member formed integrally (Fig. 1), wherein the cylindrical member has sections on end faces (axial ends of bearing in Fig. 1; cut faces shown as 3 in Fig. 2) in a cylinder axial direction of the cylindrical member.
Mori is silent as to the cutting means used.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges.
Re clm 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).
	Re clm 10-11, the bearing of Mori further discloses the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ochiai US 2009/0257357 discloses laser cutting increases the hardness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656